DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on January 21, 2019. 
This action is in response to amendments and/or remarks filed on September 30, 2021. In the current amendment, claims 1, 2, 4, 6, 7, 8, 11, 12, 14, 16, 17, 18, and 20 are amended. No claims have been canceled. Claims 1 – 20 are presented for examination and are pending.
In response to amendments and/or remarks filed on September 30, 2021, the objection to claims 1- 20 made in the previous office action has been withdrawn.
In response to amendments and/or remarks filed on September 30, 2021, the 35 U.S.C. 112(f) interpretation of claims 11 and 20 made in the previous office action has been withdrawn.
In response to amendments and/or remarks filed on September 30, 2021, the 35 U.S.C. 112(a) rejection to claims 11 – 20 made in the previous office action has been withdrawn.
In response to amendments and/or remarks filed on September 30, 2021, the 35 U.S.C. 112(b) rejection to claims 7 – 9 and 11 – 20 made in the previous office action has been withdrawn.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 20 are examined based on the filing date of provisional application 62/743,468, which is October 9, 2018. 

Information Disclosure Statement
The Information Disclosure statements (IDS) were submitted on July 20, 2021 and September 27, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “non-transitory computer-readable storage medium”, recited in claim 20, is not recited in the specification. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5 – 11, 13, and 15 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to generating a model using a neural network based on the pages that users visit and adjusting the content of a webpage based on a predicted user action. Each of the following limitation(s):
generating a learning model… based on the plurality of users' sessions, 

determining that the next user activity indicates ending the current user session; 
in response to determining that the next user activity indicates ending the current user session…. 
an amount of modification to the layout being based on a combination of a length of the current user session and a likelihood exit rate of the current user session; and
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity. For example, the above limitation(s) in the context of this claim encompass generating a learning model based on user sessions (corresponds to evaluation with assistance of pen and paper), predicting a next user activity based on the learning model and a current page flow of a current user session (corresponds to evaluation because this limitation is directed to predicting if the user will continue the session or end the session based on the user’s current page flow), determining that the next user activity indicates ending the current user session (corresponds to evaluation), in response to determining that the next user activity indicates ending the current user session (corresponds to evaluation), an amount of modification to the layout being based on a combination of length of the current user session and a likelihood exit rate of the current user session (corresponds to evaluation because the limitation is directed to calculating the amount of layout modification based on the length of the user session and a likelihood exit rate). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 

Further, the recitation of “accessing, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server” and “providing the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session” amounts to insignificant extra-solution activity of receiving and transmitting data over a network. See MPEP 2106.05(d). 
Further, the recitation of “dynamically adjusting a content of a web page and a layout of the content” is recited at a high level of generality and amounts to insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than linking the use of a judicial exception to a particular technological environment or field of use and insignificant extra-solution activity. The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h). 

According to MPEP 2106.05(d)(1), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the publication: Chakrabarti et al., US-8301623-B2, October 2012, (see PTO-892). Chakrabarti et al. in Col. 1 lines 10 – 18: "Web sites and other types of interactive systems commonly include recommendation systems for providing personalized recommendations of items stored or represented in a data repository. The recommendations are typically generated based on monitored user activities or behaviors, such as item purchases, item viewing events, item rentals, and/or other types of item selection actions." discloses that the typical websites generate recommendations based on user activity and modifies the website to show these recommendations to the user, thus rendering " dynamically adjusting a content of a web page and a layout of the content" in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible. 

Regarding Claim 3, 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to accessing the pages a user has visited and determining a probability that the next user activity includes ending the current session. Each of the following limitation(s):
determining, based on the learning model, a probability that the next user activity includes ending the current user session.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity. For example, the above limitation(s) in the context of this claim encompass determining a probability that the user will end the 
Step 2A Prong Two Analysis: 
The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). 
Further, the recitation of “accessing, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server”, “providing the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session”, and “accessing the current page flow of the current user session” amounts to insignificant extra-solution activity of receiving and transmitting data over a network. See MPEP 2106.05(d).  
Further, the recitation of “dynamically adjusting a content of a web page and a layout of the content” is recited at a high level of generality and amounts to insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than linking the use of a judicial exception to a particular technological environment or field of use and insignificant extra-solution activity. The recitation of “using a neural network” is recited at a high level of generality and amounts to 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity…i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Therefore, the recitation of “accessing, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server”, “providing the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session”, and “accessing the current page flow of the current user session”, which amounts to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to receiving and transmitting data over a network. 
According to MPEP 2106.05(d)(1), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a Chakrabarti et al. in Col. 1 lines 10 – 18: "Web sites and other types of interactive systems commonly include recommendation systems for providing personalized recommendations of items stored or represented in a data repository. The recommendations are typically generated based on monitored user activities or behaviors, such as item purchases, item viewing events, item rentals, and/or other types of item selection actions." discloses that the typical websites generate recommendations based on user activity and modifies the website to show these recommendations to the user, thus rendering " dynamically adjusting a content of a web page and a layout of the content" in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible. 

Regarding Claim 5, 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to forming a plurality of view item experience groups and modifying the content of the webpage based on these view item experience groups. Each of the following limitation(s):
forming a plurality of view item experience groups, each group being based on a probability threshold, and 

Step 2A Prong Two Analysis: 
The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). 
Further, the recitation of “accessing, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server” and “providing the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session” amounts to insignificant extra-solution activity of receiving and transmitting data over a network. See MPEP 2106.05(d).
Further, the recitation of “dynamically adjusting a content of a web page based on the predicted next user activity” and “wherein dynamically adjusting the content of the web page is based on the plurality of view item experience groups.” is recited at a high level of generality and amounts to insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, these additional elements do not 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than linking the use of a judicial exception to a particular technological environment or field of use and insignificant extra-solution activity. The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h). 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity…i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Therefore, the recitation of “accessing, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server” and “providing the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session”, 
According to MPEP 2106.05(d)(1), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the publication: Chakrabarti et al., US-8301623-B2, October 2012, (see PTO-892). Chakrabarti et al. in Col. 1 lines 10 – 18: "Web sites and other types of interactive systems commonly include recommendation systems for providing personalized recommendations of items stored or represented in a data repository. The recommendations are typically generated based on monitored user activities or behaviors, such as item purchases, item viewing events, item rentals, and/or other types of item selection actions." discloses that the typical websites generate recommendations based on user activity and modifies the website to show these recommendations to the user, thus rendering "dynamically adjusting a content of a web page based on the predicted next user activity" in claim 1 routine and conventional and “wherein dynamically adjusting the content of the web page is based on the plurality of view item experience groups” in claim 5 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible. 

Regarding Claim 6, 

Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to determining that the first view experience group corresponds to a first modification of the web page and first probability threshold and that the second view experience group corresponds to a second modification of the web page and a second probability threshold. Each of the following limitation(s):
wherein a first view item experience group corresponds to a first modification of the web page, 
wherein a second view item experience group corresponds to a second modification of the web page, 
the first item view experience group being based on a first probability threshold, 
the second item view experience group being based on a second probability threshold.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity. For example, the above limitation(s) in the context of this claim encompass matching a first view item experience group to a first modification (corresponds to evaluation and judgement), matching a second view item experience group to a second modification (corresponds to evaluation and judgement), matching a first view item experience group to a first probability threshold (corresponds to evaluation and judgement), and matching a second view item experience group to a second probability threshold (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 

Further, the recitation of “accessing, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server” and “providing the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session” amounts to insignificant extra-solution activity of receiving and transmitting data over a network. See MPEP 2106.05(d). 
Further, the recitation of “dynamically adjusting a content of a web page and a layout of the content” is recited at a high level of generality and amounts to insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than linking the use of a judicial exception to a particular technological environment or field of use and insignificant extra-solution activity. The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h). 

According to MPEP 2106.05(d)(1), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the publication: Chakrabarti et al., US-8301623-B2, October 2012, (see PTO-892). Chakrabarti et al. in Col. 1 lines 10 – 18: "Web sites and other types of interactive systems commonly include recommendation systems for providing personalized recommendations of items stored or represented in a data repository. The recommendations are typically generated based on monitored user activities or behaviors, such as item purchases, item viewing events, item rentals, and/or other types of item selection actions." discloses that the typical websites generate recommendations based on user activity and modifies the website to show these recommendations to the user, thus rendering " dynamically adjusting a content of a web page and a layout of the content" in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 7, 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: Please see analysis for claim 1 above.  
Step 2A Prong Two Analysis: 
The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). 
Further, the recitation of “accessing, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server” , “providing the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session”, and “providing the 
Further, the recitation of “adjusting a layout of the web page by re-arranging a display order of portions of the webpage; and” amounts to insignificant extra-solution activity. See MPEP 2106.05(g). 
Further, the recitation of “dynamically adjusting a content of a web page and a layout of the content” is recited at a high level of generality and amounts to insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than linking the use of a judicial exception to a particular technological environment or field of use and insignificant extra-solution activity. The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h). 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity…i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI 
According to MPEP 2106.05(d)(1), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the publication: Chakrabarti et al., US-8301623-B2, October 2012, (see PTO-892). Chakrabarti et al. in Col. 1 lines 10 – 18: "Web sites and other types of interactive systems commonly include recommendation systems for providing personalized recommendations of items stored or represented in a data repository. The recommendations are typically generated based on monitored user activities or behaviors, such as item purchases, item viewing events, item rentals, and/or other types of item selection actions." discloses that the typical websites generate recommendations based on user activity and modifies the website to show these recommendations to the user, thus rendering " dynamically adjusting a content of a web page and a layout of the content" in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. 
In accordance with the MPEP, the following factual determination is based on the publication: Volkovs et al., US- 20160335351-A1, November 2016, (see PTO-892). Volkovs et al. in Para [0006]: "Conventional search engines tend to return search results, ranked in accordance with a relevance value, usually derived from a relevance algorithm that is configured to assess the accuracy of the match between the query and the returned content. The search results are thus displayed in order of their rank via a GUI, in the form of respective hyperlinks which, when opened, re-direct the user to the website containing the respective information." and Para [0039]: “…The position or ranking of the collection ‘tiles’ 205a within the conventional search results 201 is determined by the relevancy rating associated therewith, as will be described later. Thus, those considered to be popular alternatives to the conventional search results will appear close to the top of the list of results and promoted as alternatives to the standard results, whereas collections determined to be only potential alternatives may be positioned further down the page displayed on the screen 203.” discloses that conventional search engines position more relevant search results closer to the top of the webpage and move less relevant results to the bottom, thus rendering "adjusting a layout of the web page by re-arranging a display order of portions of the webpage" in claim 7 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 8, 

Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to stating that the bottom of the webpage identifies related items from webpages related to a featured item. Each of the following limitation(s):
wherein a re-arranged portion of the web page identifies related items from one or more web pages related to an item featured in the web page.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity. For example, the above limitation(s) in the context of this claim encompass identifying that the re-arranged portion of the webpage identifies related items from webpages related to a featured item (corresponds to observation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). 
Further, the recitation of “accessing, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server” and “providing the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session” amounts to 
Further, the recitation of “dynamically adjusting a content of a web page and a layout of the content” is recited at a high level of generality and amounts to insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than linking the use of a judicial exception to a particular technological environment or field of use and insignificant extra-solution activity. The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h). 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity…i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 
According to MPEP 2106.05(d)(1), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the publication: Chakrabarti et al., US-8301623-B2, October 2012, (see PTO-892). Chakrabarti et al. in Col. 1 lines 10 – 18: "Web sites and other types of interactive systems commonly include recommendation systems for providing personalized recommendations of items stored or represented in a data repository. The recommendations are typically generated based on monitored user activities or behaviors, such as item purchases, item viewing events, item rentals, and/or other types of item selection actions." discloses that the typical websites generate recommendations based on user activity and modifies the website to show these recommendations to the user, thus rendering " dynamically adjusting a content of a web page and a layout of the content" in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible. 

Regarding Claim 9, 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to identifying a second web page from a different category than the current item and presenting the second web page. Each of the following limitation(s):
identifying a second web page from an item category different from the item category of an item associated with the current user session; and 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity. For example, the above limitation(s) in the context of this claim encompass identifying a second web page from an item category different from the item category of an item associated with the current user session (corresponds to observation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). 
Further, the recitation of “accessing, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web 
Further, the recitation of “dynamically adjusting a content of a web page and a layout of the content” is recited at a high level of generality and amounts to insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than linking the use of a judicial exception to a particular technological environment or field of use and insignificant extra-solution activity. The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h). 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity…i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using 
According to MPEP 2106.05(d)(1), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the publication: Chakrabarti et al., US-8301623-B2, October 2012, (see PTO-892). Chakrabarti et al. in Col. 1 lines 10 – 18: "Web sites and other types of interactive systems commonly include recommendation systems for providing personalized recommendations of items stored or represented in a data repository. The recommendations are typically generated based on monitored user activities or behaviors, such as item purchases, item viewing events, item rentals, and/or other types of item selection actions." discloses that the typical websites generate recommendations based on user activity and modifies the website to show these recommendations to the user, thus rendering " dynamically 

Regarding Claim 10, 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to including a long short-term memory of the neural network with the learning model. Each of the following limitation(s):
wherein the learning model includes a long short-term memory (LSTM) of the neural network. 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity. For example, the above limitation(s) in the context of this claim encompass including a long short-term memory of the neural network with the model (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). 

Further, the recitation of “dynamically adjusting a content of a web page and a layout of the content” is recited at a high level of generality and amounts to insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than linking the use of a judicial exception to a particular technological environment or field of use and insignificant extra-solution activity. The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h). 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity…i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 
According to MPEP 2106.05(d)(1), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the publication: Chakrabarti et al., US-8301623-B2, October 2012, (see PTO-892). Chakrabarti et al. in Col. 1 lines 10 – 18: "Web sites and other types of interactive systems commonly include recommendation systems for providing personalized recommendations of items stored or represented in a data repository. The recommendations are typically generated based on monitored user activities or behaviors, such as item purchases, item viewing events, item rentals, and/or other types of item selection actions." discloses that the typical websites generate recommendations based on user activity 

Regarding Claim 11, 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a computing apparatus, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to generating a model using a neural network based on the pages that users visit and adjusting the content of a webpage based on a predicted user action. Each of the following limitation(s):
generate a learning model… based on the plurality of users' sessions, 
predict a next user activity based on the learning model and a current page flow of a current user session, the next user activity indicating one of continuing the current user session by visiting another web page provided by the web server or ending the current user session; 
determine that the next user activity indicates ending the current user session; 
in response to determining that the next user activity indicates ending the current user session…. 
an amount of modification to the layout being based on a combination of a length of the current user session and a likelihood exit rate of the current user session; and
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computing apparatus, the computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to perform operations comprising:”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere 
The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). 
Further, the recitation of “access, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server” and “provide the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session” amounts to insignificant extra-solution activity of receiving and transmitting data over a network. See MPEP 2106.05(d). 
Further, the recitation of “dynamically adjusting a content of a web page and a layout of the content” is recited at a high level of generality and amounts to insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity…i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Therefore, the recitation of “access, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server” and “provide the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session”, which amounts to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to receiving and transmitting data over a network. 
According to MPEP 2106.05(d)(1), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. Chakrabarti et al. in Col. 1 lines 10 – 18: "Web sites and other types of interactive systems commonly include recommendation systems for providing personalized recommendations of items stored or represented in a data repository. The recommendations are typically generated based on monitored user activities or behaviors, such as item purchases, item viewing events, item rentals, and/or other types of item selection actions." discloses that the typical websites generate recommendations based on user activity and modifies the website to show these recommendations to the user, thus rendering " dynamically adjusting a content of a web page and a layout of the content" in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible. 

Regarding Claim 13, 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a computing apparatus, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to accessing the pages a user has visited and determining a probability that the next user activity includes ending the current session. Each of the following limitation(s):

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“wherein the instructions further configure the apparatus to perform operations comprising:”) and insignificant extra-solution activity. For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass determining a probability that the user will end the current session (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computing apparatus, the computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to perform operations comprising:”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. 
Further, the recitation of “access, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server”, “provide the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session”, and “access the current page flow of the current user session” amounts to insignificant extra-solution activity of receiving and transmitting data over a network. See MPEP 2106.05(d).  
Further, the recitation of “dynamically adjust a content of a web page and a layout of the content” is recited at a high level of generality and amounts to insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than linking the use of a judicial exception to a particular technological environment or field of use and 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity…i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Therefore, the recitation of “access, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server” , “provide the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session”, and “access the current page flow of the current user session”, which amounts to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to receiving and transmitting data over a network. 
According to MPEP 2106.05(d)(1), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP Chakrabarti et al. in Col. 1 lines 10 – 18: "Web sites and other types of interactive systems commonly include recommendation systems for providing personalized recommendations of items stored or represented in a data repository. The recommendations are typically generated based on monitored user activities or behaviors, such as item purchases, item viewing events, item rentals, and/or other types of item selection actions." discloses that the typical websites generate recommendations based on user activity and modifies the website to show these recommendations to the user, thus rendering " dynamically adjusting a content of a web page and a layout of the content" in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible. 

Regarding Claim 15, 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a computing apparatus, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to forming a plurality of view item experience groups and modifying the content of the webpage based on these view item experience groups. Each of the following limitation(s):
form a plurality of view item experience groups, each group being based on a probability threshold, and 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computing apparatus, the computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to perform operations comprising:”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. 
Further, the recitation of “access, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server”, “provide the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session”, amounts to insignificant extra-solution activity of receiving and transmitting data over a network. See MPEP 2106.05(d).  
Further, the recitation of “dynamically adjust a content of a web page and a layout of the content” and “wherein dynamically adjust the content of the web page is based on the plurality of view item experience groups” is recited at a high level of generality and amounts to insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements amount to no more than linking the use of a judicial exception to a particular technological environment or field of use and insignificant extra-solution activity. The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity…i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Therefore, the recitation of “accessing, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server”, which amounts to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to receiving and transmitting data over a network. 
According to MPEP 2106.05(d)(1), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the publication: Chakrabarti et al., US-8301623-B2, October 2012, (see PTO-892). Chakrabarti et al. in Col. 1 lines 10 – 18: "Web sites and other types of interactive systems commonly include recommendation systems for providing personalized recommendations of items stored or represented in a data repository. The recommendations are typically generated based on monitored user activities or behaviors, such as item purchases, item viewing events, item rentals, and/or other types of item selection actions." discloses that the typical websites generate recommendations based on user activity and modifies the website to show these recommendations to the user, thus rendering "dynamically adjust a content of a web page and a layout of the content" in claim 11 routine and conventional and “wherein dynamically adjust the content of the web page is based on the plurality of view item experience groups” in claim 15 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible. 

Regarding Claim 16, 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a computing apparatus, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to determining that the first view experience group corresponds to a first modification of the web page and first probability threshold and that the second view experience group corresponds to a second modification of the web page and a second probability threshold. Each of the following limitation(s):
wherein a first view item experience group corresponds a first modification of the web page, 
wherein a second view item experience group corresponds to a second modification of the web page, 

the second view item experience group being based on a second probability threshold.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity. For example, the above limitation(s) in the context of this claim encompass matching a first view item experience group to a first modification (corresponds to evaluation and judgement), matching a second view item experience group to a second modification (corresponds to evaluation and judgement), matching a first view item experience group to a first probability threshold (corresponds to evaluation and judgement), and matching a second view item experience group to a second probability threshold (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computing apparatus, the computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to perform operations comprising:”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Further, the recitation of “access, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server”, “provide the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session”, amounts to insignificant extra-solution activity of receiving and transmitting data over a network. See MPEP 2106.05(d).  
Further, the recitation of “dynamically adjust a content of a web page and a layout of the content” and “wherein dynamically adjust the content of the web page is based on the plurality of view item experience groups” is recited at a high level of generality and amounts to insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements amount to no more than linking the use of a judicial exception to a particular technological environment or field of use and insignificant 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity…i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Therefore, the recitation of “access, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server” and “provide the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session”, which amounts to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to receiving and transmitting data over a network. 
According to MPEP 2106.05(d)(1), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a Chakrabarti et al. in Col. 1 lines 10 – 18: "Web sites and other types of interactive systems commonly include recommendation systems for providing personalized recommendations of items stored or represented in a data repository. The recommendations are typically generated based on monitored user activities or behaviors, such as item purchases, item viewing events, item rentals, and/or other types of item selection actions." discloses that the typical websites generate recommendations based on user activity and modifies the website to show these recommendations to the user, thus rendering “dynamically adjust a content of a web page and a layout of the content” and “wherein dynamically adjust the content of the web page is based on the plurality of view item experience groups” in claim 11 and 15 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible. 

Regarding Claim 17, 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a computing apparatus, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: Please see analysis for claim 11 above. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional 
The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). 
Further, the recitation of “access, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server”, “provide the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session”, and “provide the modified layout of the web page to the client device associated with the current user session” amounts to insignificant extra-solution activity of receiving and transmitting data over a network. See MPEP 2106.05(d).  
Further, the recitation of “dynamically adjust a content of a web page and a layout of the content” and “adjust a layout of the web page by re-arranging a display order of portions of the web page” is recited at a high level of generality and amounts to insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements amount to no more than linking the use of a judicial exception to a particular technological environment or field of use and insignificant extra-solution activity. The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h). 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity…i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Therefore, the recitation of “access, at a web server, a plurality of users' sessions with 
According to MPEP 2106.05(d)(1), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the publication: Chakrabarti et al., US-8301623-B2, October 2012, (see PTO-892). Chakrabarti et al. in Col. 1 lines 10 – 18: "Web sites and other types of interactive systems commonly include recommendation systems for providing personalized recommendations of items stored or represented in a data repository. The recommendations are typically generated based on monitored user activities or behaviors, such as item purchases, item viewing events, item rentals, and/or other types of item selection actions." discloses that the typical websites generate recommendations based on user activity and modifies the website to show these recommendations to the user, thus rendering " dynamically adjust a content of a web page and a layout of the content " in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. 
In accordance with the MPEP, the following factual determination is based on the publication: Volkovs et al., US- 20160335351-A1, November 2016, (see PTO-892). Volkovs et al. in Para [0006]: "Conventional search engines tend to return search results, ranked in accordance with a relevance value, usually derived from a relevance algorithm that is configured to assess the accuracy of the match between the query and the returned content. The search results are thus displayed in order of their rank via a GUI, in the form of respective hyperlinks which, when opened, re-direct the user to the website containing the respective information." and Para [0039]: “…The position or ranking of the collection ‘tiles’ 205a within the conventional search results 201 is determined by the relevancy rating associated therewith, as will be described later. Thus, those considered to be popular alternatives to the conventional search results will appear close to the top of the list of results and promoted as alternatives to the standard results, whereas collections determined to be only potential alternatives may be positioned further down the page displayed on the screen 203.” discloses that conventional search engines position more relevant search results closer to the top of the webpage and move less relevant results to the bottom, thus rendering "adjust a layout of the web page by re-arranging a display order of portions of the web page" in claim 17 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 18, 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a computing apparatus, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to stating that the re-arranged portion of the webpage identifies related items from webpages related to a featured item. Each of the following limitation(s):

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity. For example, the above limitation(s) in the context of this claim encompass identifying that the re-arranged part of the webpage identifies related items from webpages related to a featured item (corresponds to observation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computing apparatus, the computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to perform operations comprising:”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). 

Further, the recitation of “dynamically adjust a content of a web page and a layout of the content” and “adjust a layout of the web page by re-arranging a display order of portions of the web page” is recited at a high level of generality and amounts to insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements amount to no more than linking the use of a judicial exception to a particular technological environment or field of use and insignificant extra-solution activity. The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity…i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Therefore, the recitation of “access, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server”, “provide the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session”, and “provide the modified layout of the web page to the client device associated with the current user session”, which amounts to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to receiving and transmitting data over a network. 
According to MPEP 2106.05(d)(1), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional Chakrabarti et al. in Col. 1 lines 10 – 18: "Web sites and other types of interactive systems commonly include recommendation systems for providing personalized recommendations of items stored or represented in a data repository. The recommendations are typically generated based on monitored user activities or behaviors, such as item purchases, item viewing events, item rentals, and/or other types of item selection actions." discloses that the typical websites generate recommendations based on user activity and modifies the website to show these recommendations to the user, thus rendering " dynamically adjust a content of a web page and a layout of the content " in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. 
In accordance with the MPEP, the following factual determination is based on the publication: Volkovs et al., US- 20160335351-A1, November 2016, (see PTO-892). Volkovs et al. in Para [0006]: "Conventional search engines tend to return search results, ranked in accordance with a relevance value, usually derived from a relevance algorithm that is configured to assess the accuracy of the match between the query and the returned content. The search results are thus displayed in order of their rank via a GUI, in the form of respective hyperlinks which, when opened, re-direct the user to the website containing the respective information." and Para [0039]: “…The position or ranking of the collection ‘tiles’ 205a within the conventional search results 201 is determined by the relevancy rating associated therewith, as will be described later. Thus, those considered to be popular alternatives to the conventional search results will appear close to the top of the list of results and promoted as alternatives to the standard results, whereas collections determined to be only potential alternatives may be positioned further down the page displayed on the screen 203.” discloses that conventional search engines position more relevant search results closer to the top of the webpage and move less relevant results to the bottom, thus rendering "adjust a layout of the web page by re-arranging a display 
 
Regarding Claim 19, 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a computing apparatus, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to identifying a second web page from a different category than the current item and presenting the second web page. Each of the following limitation(s):
identify a second web page from an item category different from the item category of an item associated with the current user session; and 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity. For example, the above limitation(s) in the context of this claim encompass identifying a second web page from an item category different from the item category of an item associated with the current user session (corresponds to observation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional 
The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). 
Further, the recitation of “access, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server”, “provide the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session”, and “present the second category web page to the client device” amounts to insignificant extra-solution activity of receiving and transmitting data over a network. See MPEP 2106.05(d).  
Further, the recitation of “dynamically adjust a content of a web page and a layout of the content” and “adjust a layout of the web page by re-arranging a display order of portions of the web page” is recited at a high level of generality and amounts to insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements amount to no more than linking the use of a judicial exception to a particular technological environment or field of use and insignificant extra-solution activity. The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h). 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity…i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Therefore, the recitation of “access, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server”, “provide the adjusted content of the web page and the 
According to MPEP 2106.05(d)(1), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the publication: Chakrabarti et al., US-8301623-B2, October 2012, (see PTO-892). Chakrabarti et al. in Col. 1 lines 10 – 18: "Web sites and other types of interactive systems commonly include recommendation systems for providing personalized recommendations of items stored or represented in a data repository. The recommendations are typically generated based on monitored user activities or behaviors, such as item purchases, item viewing events, item rentals, and/or other types of item selection actions." discloses that the typical websites generate recommendations based on user activity and modifies the website to show these recommendations to the user, thus rendering " dynamically adjust a content of a web page and a layout of the content " in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible. 

Regarding Claim 20, 

Step 1 Analysis: Claim 20 is directed to a non-transitory computer readable storage medium, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to generating a model using a neural network based on the pages that users visit and adjusting the content of a webpage based on a predicted user action. Each of the following limitation(s):
generate a learning model… based on the plurality of users' sessions, 
predict a next user activity based on the learning model and a current page flow of a current user session, the next user activity indicating one of continuing the current user session by visiting another web page provided by the web server or ending the current user session; 
determine that the next user activity indicates ending the current user session; 
in response to determining that the next user activity indicates ending the current user session…. 
an amount of modification to the layout being based on a combination of a length of the current user session and a likelihood exit rate of the current user session; and
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to:”) and insignificant extra-solution activity. For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass generating a learning model based on user sessions (corresponds to evaluation with assistance of pen and paper), predicting a next user activity based on the learning model and a current page flow of a 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to:”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). 

Further, the recitation of “dynamically adjusting a content of a web page and a layout of the content” is recited at a high level of generality and amounts to insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements amount to no more than linking the use of a judicial exception to a particular technological environment or field of use and insignificant extra-solution activity. The recitation of “using a neural network” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h). 

According to MPEP 2106.05(d)(1), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the publication: Chakrabarti et al., US-8301623-B2, October 2012, (see PTO-892). Chakrabarti et al. in Col. 1 lines 10 – 18: "Web sites and other types of interactive systems commonly include recommendation systems for providing personalized recommendations of items stored or represented in a data repository. The recommendations are typically generated based on monitored user activities or behaviors, such as item purchases, item viewing events, item rentals, and/or other types of item selection actions." discloses that the typical websites generate recommendations based on user activity and modifies the website to show these recommendations to the user, thus rendering " dynamically adjusting a content of a web page and a layout of the content" in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 10, 11 – 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakar et al. (“Real-time prediction of online shoppers’ purchasing intention using multilayer perceptron and LSTM recurrent neural networks”, hereinafter Sakar) in view of Ding et al. (“Learning User Real-Time Intent for Optimal Dynamic Webpage Transformation”, hereinafter Ding).

Regarding Claim 1, 
Sakar teaches A method comprising: accessing, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server; (Page 6894: “For this purpose, a set of features were extracted from page-to-page clickstream data of the visits and fed to kmeans clustering algorithm to categorize the visits according to their purchasing likelihood.” teaches accessing clickstream data for webpages. Clickstream data corresponds to a user session indicating a page flow because clickstream data records the clicks that a user makes throughout webpages. Page 6895: “These values can be stored in the application database for all Web pages of the e-commerce site in the developed system and updated automatically at regular intervals. The value of ‘‘Bounce Rate’’ feature for a Web page refers to the percentage of visitors who enter the site from that page and then leave (‘‘bounce’’) without triggering any other requests to the analytics server during that session.” teaches that the clickstream data is accessed at a web server)

generating a learning model using a neural network based on the plurality of users' sessions; (Page 6895: “In our study, we use long short-term memory (LSTM) recurrent neural network (RNN) (LSTM-RNN) instead of HMM to process the clickstream data.” teaches generating a model using a neural network based on the clickstream data (plurality of user sessions))

predicting a next user activity based on the learning model and a current page flow of a current user session, the next user activity indicating one of continuing the current user session by visiting another web page provided by the web server or ending the current user session; (Page 6899: “In the proposed system, the algorithm used to decide whether to offer a content during a visit is triggered only if the user is likely to abandon the site without shopping. For this abandonment analysis, a long short-term memory (LSTM) recurrent neural network (RNN) [42–44] model is constructed to foresee the visitors that will leave the site in a certain period, which can be called as prediction horizon. For this purpose, for each pageview action taken by a user during visit, the type of the page and the amount of time spent on the page information is used as the feature vector.” teaches that the model predicts whether or not a user will continue a session or abandon the session)

determining that the next user activity indicates ending the current user session; (Page 6899: “In the proposed system, the algorithm used to decide whether to offer a content during a visit is triggered only if the user is likely to abandon the site without shopping. For this abandonment analysis, a long short-term memory (LSTM) recurrent neural network (RNN) [42–44] model is constructed to foresee the visitors that will leave the site in a certain period, which can be called as prediction horizon.” teaches determining that the user will abandon the site without shopping (ending the current user session) to offer content)

Sakar does not appear to explicitly teach: 
in response to determining that the next user activity indicates ending the current user session, dynamically adjusting a content of a web page and a layout of the content, an amount of modification to the layout being based on a combination of a length of the current user session and a likelihood exit rate of the current user session; and

providing the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session. 

However, Ding teaches: 
in response to determining that the next user activity indicates ending the current user session, dynamically adjusting a content of a web page and a layout of the content, an amount of modification to the layout being based on a combination of a length of the current user session and a likelihood exit rate of the current user session; and (Page 4: “In this paper, we propose a new individual-level, dynamic learning model that first observes individual users’ shopping cart choices and how they navigate during the course of their site visits to infer each user’s unobserved real-time intent. Then the model automatically performs optimal intent based webpage transformations for the next page before the user exits the site in order to increase purchase conversion while reducing cart abandonment rates.” teaches dynamically adjusting the webpage if the model predicts that the user will exit the website without buying anything (end the current user session); Page 22-23: “As the user progresses during the session, the user’s model is updated dynamically page view by page view, reflecting his/her intent. Based on this, at each page view, an optimization sub module (within the transformation module) implements concurrent optimal page adaptation which consists of a two-stage optimization process and one adaption process. The first stage of the optimization process is, if no item is in the cart, to maximize the user’s probability of adding an item to the cart since the user cannot purchase without adding items to cart first. In the second stage, conditional on having some item(s) in the cart, the sub-module will maximize the user’s probability of making a purchase.” teaches that the modification to the webpage is based on the user’s intent state and maximizing the user’s probability of adding an item to the cart and the probability of the user making a purchase; Page 19: “The proposed HMM consists of three major components: the starting probabilities of the intent states (viq), the transition probability matrix (Piqt) and waiting times of the intent states (wiqt). Figure 3 summarizes the HMM working principles: Before the user visits a retailer site, an e-mail solicitation and the duration since his or her last session determine the starting probabilities of the HMM intent states ( iq ν ), as well as the intent state that exists at the first page view in session q. As the user progresses over the course of the session, the marketing and web stimuli encountered and the user’s comparison shopping activities at other sites, up to the last page view (t – 1) affect his or her transition probability matrix (Piqt) and waiting times (wiqt) for the HMM at the current page view t. The transition probability matrix determines the specific intent state to which the user jumps, if a jump occurs. In the meantime, the waiting time of HMM states determines how long the user stays in the current intent state before jumping to another. This process continues until the end of the user’s visit session (t = Tiq).” teaches that the hidden Markov model used to determine user intent is based on starting probabilities of user intent states, a transition probability matrix, and waiting times of the intent states (length of current user session); Page 15: “A user can do many things during the shopping process, but decisions related to the shopping cart determine whether a purchase can occur. Therefore, to capture shopping cart choice behavior, in the identification module, we denote the cart choice Ciqt (= 1 for exit, = 2 for browsing without changing the shopping cart, = 3 for removing items from the shopping cart, = 4 for adding items to the cart, and = 5 for purchase) for user i at page view t in session q.” teaches that a possible user intent state includes exiting the web page, therefore the modification to the web page is dependent on waiting times of the intent states (length of browsing session) and probabilities of intent states (such as the probability of exiting the web page))

providing the adjusted content of the web page and the adjusted layout of the content to a client device associated with the current user session. (Page 44, Fig. 4a and 4b teaches providing the adjusted web page to the user’s internet browser)

    PNG
    media_image1.png
    683
    762
    media_image1.png
    Greyscale

Sakar and Ding are analogous art because they are directed to predicting if a user is leaving a website. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ding’s dynamic web page transformation into Sakar’s system for real-time prediction of online shopper purchasing intention with a motivation to “…leads to more positive outcomes, including higher purchase conversion rates and lower shopping cart abandonment rates.” (Ding, Page 5).

Regarding Claim 2, 
The combination of Sakar and Ding as shown above teaches The method of claim 1, 
Ding further teaches: 
further comprising: determining that the next user activity indicates continuing the current user session by visiting another web page provided by the web server; (Page 15: “A user can do many things during the shopping process, but decisions related to the shopping cart determine whether a purchase can occur. Therefore, to capture shopping cart choice behavior, in the identification module, we denote the cart choice Ciqt (= 1 for exit, = 2 for browsing without changing the shopping cart, = 3 for removing items from the shopping cart, = 4 for adding items to the cart, and = 5 for purchase) for user i at page view t in session q.” teaches determining that the user intends to continue browsing without changing the shopping cart or adding additional items to the cart (continue the session by visiting another web page provided by the web server))

in response to determining that the next user activity indicates continuing the current user session by visiting another web page provided by the web server, modifying a content of a first web page of the plurality of web pages, the first web page identified based on the current user session, the modified content comprising related items from one or more web pages, and providing the modified content of the first web page to the client device associated with the current user session. (Page 15: “A user can do many things during the shopping process, but decisions related to the shopping cart determine whether a purchase can occur. Therefore, to capture shopping cart choice behavior, in the identification module, we denote the cart choice Ciqt (= 1 for exit, = 2 for browsing without changing the shopping cart, = 3 for removing items from the shopping cart, = 4 for adding items to the cart, and = 5 for purchase) for user i at page view t in session q.” teaches determining that the user intends to continue browsing without changing the shopping cart or adding additional items to the cart (continue the session by visiting another web page provided by the web server); Page 23: “Specifically, after the user clicks on the book on the search results page with no item in the shopping cart, the transformation module in the proposed model system performs a real-time dynamic updating of the user’s individual model parameters and learns that the user is in the low intent state at this point. In the meantime, an optimization on the marketing stimuli (i.e., whether to present price information, a pop-up promotion on free shipping, or a banner ad on another book related to smart marketing) and web stimuli (i.e., the number of hyperlinks and pictures) on this product page is performed in order to maximize the user’s probability of adding an item to the cart given no item in the cart yet.”  and Page 22-23: “As the user progresses during the session, the user’s model is updated dynamically page view by page view, reflecting his/her intent. Based on this, at each page view, an optimization sub module (within the transformation module) implements concurrent optimal page adaptation which consists of a two-stage optimization process and one adaption process. The first stage of the optimization process is, if no item is in the cart, to maximize the user’s probability of adding an item to the cart since the user cannot purchase without adding items to cart first. In the second stage, conditional on having some item(s) in the cart, the sub-module will maximize the user’s probability of making a purchase.” teaches modifying the content of the webpage to maximize the user’s probability of adding an item to the shopping cart and providing the modified webpage to the user)
Sakar and Ding are analogous art because they are directed to predicting if a user is leaving a website. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ding’s dynamic web page transformation into Sakar’s system for real-time prediction of online shopper purchasing intention with a motivation to “…leads to more positive outcomes, including higher purchase conversion rates and lower shopping cart abandonment rates.” (Ding, Page 5).

Regarding Claim 3, 
The combination of Sakar and Ding as shown above teaches The method of claim 1, 
Sakar further teaches: 
further comprising: accessing the current page flow of the current user session; (Page 6894: “For this purpose, a set of features were extracted from page-to-page clickstream data of the visits and fed to kmeans clustering algorithm to categorize the visits according to their purchasing likelihood.” teaches accessing clickstream data for webpages. Clickstream data corresponds to a user session indicating a page flow because clickstream data records the clicks that a user makes throughout webpages.) 
and determining, based on the learning model, a probability that the next user activity includes ending the current user session. (Page 6900: “Starting from the landing page, the values of the features determined to be used in purchasing intention and abandonment modules are kept track and updated after each pageview. The updated feature vector is fed to LSTM-RNN test script which generates a sigmoid output showing the probability estimate of visitor’s intention to leave the site without finalizing the transaction.” teaches determining a probability that the user will leave the website without completing the transaction (end the current session) based on a model)

Regarding Claim 4, 
The combination of Sakar and Ding as shown above teaches The method of claim 3, 
Ding further teaches: 
further comprising: determining that the probability exceeds a probability threshold; (Page 26: “With a user’s observed shopping cart choices up to page view t-1, our identification module can identify unobserved intent at page view t, as either low purchase intention (State 1) or high purchase intention (State 2).” and Page 19: “The proposed HMM consists of three major components: the starting probabilities of the intent states( iq ν ), the transition probability matrix (Piqt) and waiting times of the intent states (wiqt).” teaches determining if the probability of the user leaving the webpage is in a low intent state or high intent state (probability thresholds))

generating a modified content of the web page in response to the probability exceeding the probability threshold, and (Page 23: “Specifically, after the user clicks on the book on the search results page with no item in the shopping cart, the transformation module in the proposed model system performs a real-time dynamic updating of the user’s individual model parameters and learns that the user is in the low intent state at this point. In the meantime, an optimization on the marketing stimuli (i.e., whether to present price information, a pop-up promotion on free shipping, or a banner ad on another book related to smart marketing) and web stimuli (i.e., the number of hyperlinks and pictures) on this product page is performed in order to maximize the user’s probability of adding an item to the cart given no item in the cart yet.” teaches modifying a webpage if the probability that the user will leave the webpage is in or exceeds the low intent state threshold)

providing the modified content of the web page to the client device associated with the current user session. (Page 44, Fig 4b teaches providing the modified web page to the user’s internet browser)

Sakar and Ding are analogous art because they are directed to predicting if a user is leaving a website. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ding’s dynamic web page transformation into Sakar’s system for real-time prediction of online shopper purchasing intention with 

Regarding Claim 10, 
The combination of Sakar and Ding as shown above teaches The method of claim 1, 
Sakar further teaches: 
wherein the learning model includes a long short-term memory (LSTM) of the neural network. (Page 6895: “In our study, we use long short-term memory (LSTM) recurrent neural network (RNN) (LSTM-RNN) instead of HMM to process the clickstream data.” and “Unlike these studies, we train LSTM-RNN with sequential clickstream data to predict the probability that the user will leave the site within a certain time.” teaches that the model includes a LSTM recurrent neural network)

Regarding Claim 11, 
This claim recites A computing apparatus, the computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to perform operations comprising:, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1. 
Sakar further teaches: 
A computing apparatus, the computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to perform operations comprising: (Page 6900: “However, for training we improve the scalability of RNN using its GPU implementation [51].” teaches a computer based implementation)
Regarding Claim 12, 
This claim recites The computing apparatus of claim 11, which performs a plurality of operations as recited by the method of claim 2, and has limitations that are similar to those of claim 2, thus is rejected with the same rationale applied against claim 2. 
Regarding Claim 13, 
This claim recites The computing apparatus of claim 11, which performs a plurality of operations as recited by the method of claim 3, and has limitations that are similar to those of claim 3, thus is rejected with the same rationale applied against claim 3.
Regarding Claim 14, 
This claim recites The computing apparatus of claim 13, which performs a plurality of operations as recited by the method of claim 4, and has limitations that are similar to those of claim 4, thus is rejected with the same rationale applied against claim 4. 
 Regarding Claim 20, 
This claim recites A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to:, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1. 
Sakar further teaches: 
A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: (Page 6900: “However, for training we improve the scalability of RNN using its GPU implementation [51].” teaches a computer based implementation)


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakar in view of Ding, further in view of Kumar et al. (US 2019/0236679 A1; filing date: January 29, 2019), which claims priority to Provisional Application No. 62/623,477 (filing date: January 29, 2018; please see attached PTO-892 Non-Patent Literature Section). The Effective filing date for Kumar et al. (US 2019/0236679 A1) is January 29, 2018, see MPEP 2152.01. 

Regarding Claim 5, 
The combination of Sakar and Ding as shown above teaches The method of claim 3, 
The combination of Sakar and Ding does not appear to explicitly teach: 
further comprising: forming a plurality of view item experience groups, each group being based on a probability threshold, and 
wherein dynamically adjusting the content, of the web page is based on the plurality of view item experience groups.
However, Kumar teaches: 
further comprising: forming a plurality of view item experience groups, each group being based on a probability threshold, and (Provisional Application No. 62/623,477 Para [0050]: “When the level of probability exceeds a pre-determined threshold for a predetermined period of time, it is determined that the shopper or buyer likely has an affinity for a certain brand or brands, wherein block 435 recommends at least early notifications of products sold by the brand or brands, price discounts for products sold within the brands, reminders, and/or other sales communications for the brand.” teaches forming a plurality of product recommendations (view item experience groups) and that these product recommendations are based on a probability threshold; this citation provides support for US 2019/0236679 A1 Para [0058])
Provisional Application No. 62/623,477 Para [0050]: “When the level of probability exceeds a pre-determined threshold for a predetermined period of time, it is determined that the shopper or buyer likely has an affinity for a certain brand or brands, wherein block 435 recommends at least early notifications of products sold by the brand or brands, price discounts for products sold within the brands, reminders, and/or other sales communications for the brand.” teaches forming a plurality of product recommendations (view item experience groups); this citation provides support for US 2019/0236679 A1 Para [0058]; Provisional Application No. 62/623,477 Fig. 6 teaches that the product recommendations occur on the website or app, therefore placing product recommendations in the website dynamically adjusts the content of the webpage; this citation provides support for US 2019/0236679 A1 Fig. 6)
Sakar, Ding, and Kumar are analogous art because they are directed to ecommerce analytics. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar’s system of product recommendation into Sakar’s system for real-time prediction of online shopper purchasing intention as modified by Ding with a motivation to “use efficient and accurate methods and systems in which to provide relevant products for shoppers or buyers that purchase products online” (Provisional Application No. 62/623,477, Para [0024]; this citation provides support for US 2019/0236679 A1 Para [0031]).
Regarding Claim 15, 
This claim recites The computing apparatus of claim 13, which performs a plurality of operations as recited by the method of claim 5, and has limitations that are similar to those of claim 5, thus is rejected with the same rationale applied against claim 5.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakar in view of Ding and Kumar, further in view of Srinivasan et al. (US 2013/0073379 A1, hereinafter Srinivasan). 

Regarding Claim 6, 
The combination of Sakar, Ding, and Kumar as shown above teaches The method of claim 5,
Kumar further teaches: 
wherein a first view item experience group corresponds to a first modification of the web page, (Provisional Application No. 62/623,477 Para [0050]: “When the level of probability exceeds a pre-determined threshold for a predetermined period of time, it is determined that the shopper or buyer likely has an affinity for a certain brand or brands, wherein block 435 recommends at least early notifications of products sold by the brand or brands, price discounts for products sold within the brands, reminders, and/or other sales communications for the brand.” teaches forming a plurality of product recommendations (view item experience groups); this citation provides support for US 2019/0236679 A1 Para [0058]; Provisional Application No. 62/623,477 Fig. 6 teaches that the product recommendations occur on the website or app, therefore placing product recommendations in the website corresponds to a modification of the webpage; this citation provides support for US 2019/0236679 A1 Fig. 6)
wherein a second view item experience group corresponds to a second modification of the web page, (Provisional Application No. 62/623,477 Para [0050]: “When the level of probability is below a pre-determined threshold for a pre-determined period of time, it is determined that the customer likely does not possess an affinity for a brand or brands of a product, wherein block 435 recommends other items or price discounts for the other items” teaches forming a plurality of other product recommendations (second view item experience group); this citation provides support for US 2019/0236679 A1 Para [0058]; Provisional Application No. 62/623,477 Fig. 6 teaches that the product 
Sakar, Ding, and Kumar are analogous art because they are directed to ecommerce analytics. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar’s system of product recommendation into Sakar’s system for real-time prediction of online shopper purchasing intention as modified by Ding with a motivation to “use efficient and accurate methods and systems in which to provide relevant products for shoppers or buyers that purchase products online” (Provisional Application No. 62/623,477, Para [0024]; this citation provides support for US 2019/0236679 A1 Para [0031]).
The combination of Sakar, Ding, and Kumar as shown above does not appear to explicitly teach: 
the first view item experience group being based on a first probability threshold, the second view item experience group being based on a second probability threshold.
However, Srinivasan teaches: 
the first view item experience group being based on a first probability threshold, the second view item experience group being based on a second probability threshold. (Para [0101]: “The probabilities might furthermore change by the segments. For example, large important customers might have thresholds of 0.3, while less important people who buy less could have a threshold of 0.5. Thus, the operator maybe willing to accept a higher probability of exit with customers who buy less because these customers are not so important. The threshold could be based on purchase history, that is somebody that bought a lot in the past is more important and the operator may wish to accept a threshold of 0.3. Others buy less, so the operator may be willing to accept a high threshold of 0.5.” teaches that different customer have different probability thresholds; Para [0092]: “When the defunct threshold is exceeded at 420, that customer may be passed to the dynamic sampling engine 262 described hereinbefore for a determination of the optimum promotional level to be offered.” teaches that when the probability threshold is exceeded, the system uses a dynamic sampling engine to offer promotions to the user; Fig. 1 teaches that the dynamic sampling engine offers promotions such as product bundling or Banner ads/content (a view item experience group), therefore a promotion such as a banner ad (view item experience group) can be based on one probability threshold that the user will leave the website, and another promotion such as a product bundling (another view item experience group) can be based on another probability threshold that the user will leave the website)
Sakar, Ding, Kumar, and Srinivasan are analogous art because they are directed to ecommerce analytics. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Srinivasan’s system for customer retention into Sakar’s system for real-time prediction of online shopper purchasing intention as modified by Ding and Kumar with a motivation to “…retain the customer prior to defection…” (Srinivasan Para [0105]).

Regarding Claim 16, 
This claim recites The computing apparatus of claim 15, which performs a plurality of operations as recited by the method of claim 6, and has limitations that are similar to those of claim 6, thus is rejected with the same rationale applied against claim 6. 

Claims 7 – 9 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakar in view of Ding, further in view of Dicker et al. (US 2010/0191619 A1, hereinafter Dicker)
Regarding Claim 7, 
The combination of Sakar and Ding as shown above teaches The method of claim 1, 
The combination of Sakar and Ding does not appear to explicitly teach: 
wherein the dynamically adjusting the content of the web page further comprises: adjusting a layout of the web page by re-arranging a display order of portions of the web page; and
providing the modified layout of the web page to the client device associated with the current user session.
However, Dicker teaches: 
wherein the dynamically adjusting the content of the web page further comprises: adjusting a layout of the web page by re-arranging a display order of portions of the web page; and (Fig. 11 and Fig. 14 teaches adjusting the content of the webpage by moving the product recommendations from the bottom of the page (Fig. 11) to the top of the page (Fig. 14))
providing the modified layout of the web page to the client device associated with the current user session. (Fig. 11 and Fig. 14 teaches modifying the webpage by moving the product recommendations from the bottom of the page to the top of the page; Fig. 1 teaches that the user devices access the webpages through the internet, therefore the modified webpage is provided to the user devices)
Sakar, Ding, and Dicker are analogous art because they are directed to ecommerce analytics. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dicker’s user interface and methods for recommending items to users into Sakar’s system for real-time prediction of online shopper purchasing intention as modified by Ding with a motivation to “cause users to focus on the recommended items over the shopping cart contents, increasing the likelihood that users will select additional items to purchase.” (Dicker, Para [0199]).

Regarding Claim 8, 
The combination of Sakar, Ding, and Dicker as shown above teaches The method of claim 7,
Dicker further teaches: 
wherein a re-arranged portion of the web page identifies related items from one or more web pages related to an item featured in the web page. (Fig. 11 teaches that the bottom of the webpage contains the recommendation section. The recommendation section identifies related items from other webpages to the user’s recently viewed items (items featured in the webpage)) 
Sakar, Ding, and Dicker are analogous art because they are directed to ecommerce analytics. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dicker’s user interface and methods for recommending items to users into Sakar’s system for real-time prediction of online shopper purchasing intention as modified by Ding with a motivation to “cause users to focus on the recommended items over the shopping cart contents, increasing the likelihood that users will select additional items to purchase.” (Dicker, Para [0199]).

Regarding Claim 9, 
The combination of Sakar and Ding as shown above teaches The method of claim 1, 
The combination of Sakar and Ding does not appear to explicitly teach: 
wherein the dynamically adjusting the content of the web page further comprises: identifying a second web page from an item category different from the item category of an item associated with the current user session; and
presenting the second category web page to the client device.
However, Dicker teaches: 
Fig. 14 teaches modifying the content of the webpage by providing instant recommendations of items related to movies and music compared to the user’s shopping cart addition of a book (the instant recommendation items are from a different category than the category of the item of the current user session))
presenting the second category web page to the client device. (Fig. 14 teaches presenting instant recommendations of movies and music (another category) to the web page; Fig. 1 teaches that the user devices access the webpages through the internet, therefore the webpage is presented to the user devices)
Sakar, Ding, and Dicker are analogous art because they are directed to ecommerce analytics. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dicker’s user interface and methods for recommending items to users into Sakar’s system for real-time prediction of online shopper purchasing intention as modified by Ding with a motivation to “cause users to focus on the recommended items over the shopping cart contents, increasing the likelihood that users will select additional items to purchase.” (Dicker, Para [0199]).

Regarding Claim 17, 
This claim recites The computing apparatus of claim 11, which performs a plurality of operations as recited by the method of claim 7, and has limitations that are similar to those of claim 7, thus is rejected with the same rationale applied against claim 7. 
Regarding Claim 18, 
This claim recites The computing apparatus of claim 17, which performs a plurality of operations as recited by the method of claim 8, and has limitations that are similar to those of claim 8, thus is rejected with the same rationale applied against claim 8. 
Regarding Claim 19, 
This claim recites The computing apparatus of claim 11, which performs a plurality of operations as recited by the method of claim 9, and has limitations that are similar to those of claim 9, thus is rejected with the same rationale applied against claim 9. 

Response to Arguments
Regarding objection to the Specification: 
Applicant’s argument: 
“The term “non-transitory computer-readable storage medium” is supported by Paragraph [0019]. Applicant respectfully requests that the present rejection be withdrawn.”
Response: 
Examiner respectfully disagrees. Upon further consideration and review of the Specification, the phrase “non-transitory computer-readable storage medium” does not appear in the Specification. Paragraph [0019] of the specification discloses a “machine-storage medium”, “computer-storage medium”, and “device-storage medium”- different variations of “non-transitory computer-readable storage medium”. Because “non-transitory computer-readable storage medium” is not recited in the specification, the Specification does not provide antecedent basis for the claim phrase. 

Regarding objections to claims 1 – 20: 
Applicant’s argument: 
“Claims 1- 20 were objected to because of the following informalities:”
Response: 
Applicant’s arguments, filed on September 30, 2021, have been fully considered and are persuasive. The objections to claims 1 -20 made in the previous office action have been withdrawn.

Regarding rejections under 35 U.S.C. 101: 
Applicant’s argument: 
“Claims 1, 3, 5-11, 13 and 15-20 were rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. The present rejection is moot in view of amendments to claim 1. Claim 1 is amended and recites eligible subject matter of dependent claim 2. Applicant respectfully requests that the present rejection be reconsidered and withdrawn.”
Response: 
Examiner respectfully disagrees. The eligible subject matter of claim 2 was the following limitation: “in response to determining that the next user activity indicates ending the current user session, modifying a content of a first web page… ” and “providing the modified content…”
Amended claim 1 recites the following limitation: “in response to determining that the next user activity indicates ending the current user session, dynamically adjusting a content of a web page and a layout of the content…” and “providing the adjusted content of the webpage and the adjusted layout of the content…”
The eligible subject matter of claim 2 was drawn to modifying the content of a webpage, not adjusting the content of a web page. Therefore, amended claim 1 does not contain the eligible subject matter of original claim 2. 
Furthermore, all limitations of independent claim 1, under broadest reasonable interpretation, covers mental processes (concepts preformed in the human mind (including an observation, evaluation, 

Regarding rejections under 35 U.S.C. 112 and claim interpretation under 35 U.S.C. 112(f): 
Applicant’s argument: 
“Claims 11 and 20 are interpreted under 35 U.S.C. 112(8) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claims 11 - 20 are rejected under 35. U.S.C. 112(a) or 35 U.S.C. 112 (pre-ATA), first paragraph, as failing to comply with the written description requirement.
Claims 11 and 20 are amended and the term “the learning model configured to” is deleted. The present rejection is now moot. Applicant respectfully requests that the present rejection be withdrawn.”
Response: 
Applicant’s arguments, filed on September 30, 2021, have been fully considered and are persuasive. The claim interpretation under 35 U.S.C. 112(f) and claim rejections under 35 U.S.C. 112(a) and 112(b) made in the previous office action have been withdrawn.

Regarding rejections under 35 U.S.C. 103: 
Applicant’s argument:
“However, the combined teachings of Sakar and Ding fail to suggest “in response to determining that the next user activity indicates ending the current user session, dynamically adjusting a content of a web page and a layout of the content, an amount of modification to the layout being based on a combination of a length of the current user session and a likelihood exit rate of the current user session.””
Response:
Examiner respectfully disagrees. 
Ding teaches: 
in response to determining that the next user activity indicates ending the current user session, dynamically adjusting a content of a web page and a layout of the content, an amount of modification to the layout being based on a combination of a length of the current user session and a likelihood exit rate of the current user session; and (Page 4: “In this paper, we propose a new individual-level, dynamic learning model that first observes individual users’ shopping cart choices and how they navigate during the course of their site visits to infer each user’s unobserved real-time intent. Then the model automatically performs optimal intent based webpage transformations for the next page before the user exits the site in order to increase purchase conversion while reducing cart abandonment rates.” teaches dynamically adjusting the webpage if the model predicts that the user will exit the website without buying anything (end the current user session); Page 22-23: “As the user progresses during the session, the user’s model is updated dynamically page view by page view, reflecting his/her intent. Based on this, at each page view, an optimization sub module (within the transformation module) implements concurrent optimal page adaptation which consists of a two-stage optimization process and one adaption process. The first stage of the optimization process is, if no item is in the cart, to maximize the user’s probability of adding an item to the cart since the user cannot purchase without adding items to cart first. In the second stage, conditional on having some item(s) in the cart, the sub-module will maximize the user’s probability of making a purchase.” teaches that the modification to the webpage is based on the user’s intent state and maximizing the user’s probability of adding an item to the cart and the probability of the user making a purchase; Page 19: “The proposed HMM consists of three major components: the starting probabilities of the intent states (viq), the transition probability matrix (Piqt) and waiting times of the intent states (wiqt). Figure 3 summarizes the HMM working principles: Before the user visits a retailer site, an e-mail solicitation and the duration since his or her last session determine the starting probabilities of the HMM intent states ( iq ν ), as well as the intent state that exists at the first page view in session q. As the user progresses over the course of the session, the marketing and web stimuli encountered and the user’s comparison shopping activities at other sites, up to the last page view (t – 1) affect his or her transition probability matrix (Piqt) and waiting times (wiqt) for the HMM at the current page view t. The transition probability matrix determines the specific intent state to which the user jumps, if a jump occurs. In the meantime, the waiting time of HMM states determines how long the user stays in the current intent state before jumping to another. This process continues until the end of the user’s visit session (t = Tiq).” teaches that the hidden Markov model used to determine user intent is based on starting probabilities of user intent states, a transition probability matrix, and waiting times of the intent states (length of current user session); Page 15: “A user can do many things during the shopping process, but decisions related to the shopping cart determine whether a purchase can occur. Therefore, to capture shopping cart choice behavior, in the identification module, we denote the cart choice Ciqt (= 1 for exit, = 2 for browsing without changing the shopping cart, = 3 for removing items from the shopping cart, = 4 for adding items to the cart, and = 5 for purchase) for user i at page view t in session q.” teaches that a possible user intent state includes exiting the web page, therefore the modification to the web page is dependent on waiting times of the intent states (length of browsing session) and probabilities of intent states (such as the probability of exiting the web page))

Conclusion
The Prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Moe et al. (“Dynamic Conversion Behavior at E-Commerce Sites”) discloses a method for predicting a user’s buying probability based on user history and purchases. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/S.J.A./
Examiner, Art Unit 2125                                                                                                                                                                                                /KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125